Title: To Thomas Jefferson from John Jay, 3 November 1787
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
Office for foreign Affairs 3d. November 1787

Since the Date of my last which was the 24th. Ult., Congress has been pleased to pass an Act of which the enclosed is a Copy. It contains Instructions to you relative to the Demands of the United States against the Court of Denmark. As they are express and particular, Remarks upon them would be unnecessary. I am persuaded that the Manner in which the Business will be conducted and concluded, will evince the Propriety of its being committed to your Direction.

Advices from Georgia represent that State as much distressed by the Indians. It is said that the Apprehensions of the People there are so greatly alarmed that they are even fortifying Savannah. There doubtless is Reason to fear that their frontier Settlements will be ravaged. The Indians are numerous and they are exasperated, and will probably be put to no Difficulties on Account of military Stores. These Embarrassments result from want of a proper Government, to guard good Faith and punish Violations of it.
With very sincere Esteem and Regard I have the Honor to be &ca:,

John jay

